94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Carol Orpha CURTIS, sued as Carol O. Curtis, Appellant,v.Estate of L. Vienna FERWEDA;  Wilma J. Moe;  Janet J.Hemmen;  Gene Ferweda;  Lori Kmetz, Appellees.
No. 96-2075.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 7, 1996.Filed Aug. 16, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Carol O. Curtis appeals the district court's1 dismissal of her complaint without prejudice for failure to comply with an order of the court and for failure to prosecute.  After carefully reviewing the record and Curtis's brief, we conclude that the dismissal was not an abuse of discretion.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Paul A. Magnuson, Chief Judge, United States District Court for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota